      Case 1:03-md-01570-GBD-SN Document 4277 Filed 12/11/18 Page 1 of 2



                     MDL 1570 PLAINTIFFS’ EXECUTIVE COMMITTEES
                             In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)

    Plaintiffs’ Executive Committee for Personal                      Plaintiffs’ Executive Committee for
               Injury and Death Claims                                         Commercial Claims
 Ronald L. Motley (1944-2013)                                   Stephen A. Cozen, Co-Chair
 Jodi Westbrook Flowers / Donald A. Migliori, Co-Chairs         Sean Carter, Co-Chair
 MOTLEY RICE LLC                                                COZEN O’CONNOR
 James P. Kreindler, Co-Chair
 KREINDLER & KREINDLER LLP

 Andrew J. Maloney III, Co-Liaison Counsel                      J. Scott Tarbutton, Liaison Counsel
 KREINDLER & KREINDLER LLP                                      COZEN O’CONNOR
 Robert T. Haefele, Co-Liaison Counsel
 MOTLEY RICE LLC
                                                          VIA ECF
December 11, 2018
 The Honorable Sarah Netburn, U.S. Magistrate Judge
 United States District Court for the S.D.N.Y.
 Thurgood Marshall U.S. Courthouse, Room 430
 40 Foley Square
 New York, NY 10007
         Re:       In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)
Dear Judge Netburn:
        The Plaintiffs’ Executive Committees and counsel for Saudi Arabia have conferred and
respectfully submit the following agreed upon proposed briefing schedule for the following matters,
subject to the order of this Court.
        On the supplemental discovery issue (see ECF No. 4261): (a) Saudi Arabia’s motion is due on
December 14, 2018; (b) Plaintiffs’ response shall be filed by December 28, 2018; and (c) Saudi
Arabia’s reply shall be filed by January 8, 2019.
         On Plaintiffs’ pending motion to compel (see ECF Nos 4264-66, filed under seal on
November 30, 2018): (a) Saudi Arabia’s response shall be filed by December 21, 2018; and (b)
Plaintiffs’ reply (previously due on January 4, 2019) shall be filed by January 8, 2019.
                                                Respectfully submitted,
 COZEN O’CONNOR                                               MOTLEY RICE LLC
 By: __S/ J. Scott Tarbutton _______                          By: __S/ Robert T. Haefele _______
    J. Scott Tarbutton                                            Robert T. Haefele
    COZEN O’CONNOR                                                MOTLEY RICE LLC
    One Liberty Place                                             28 Bridgeside Boulevard
    1650 Market Street, Suite 2800                                Mount Pleasant, SC 29465
    Philadelphia, Pennsylvania 19103                              Tel.: (843) 216-9184
    Tel.: (215) 665-2105                                          Email: Rhaefele@motleyrice.com
    Email: STarbutton@cozen.com
                                                              Plaintiffs’ Executive Committees Co-Liaison Counsel
 Plaintiffs’ Executive Committees Co-Liaison Counsel
      Case 1:03-md-01570-GBD-SN Document 4277 Filed 12/11/18 Page 2 of 2
The Honorable Sarah Netburn
December 11, 2018
Page 2
_______________________________________

 KREINDLER & KREINDLER LLP

 By: __ S/Andrew J. Maloney III _______
     Andrew J. Maloney III
     KREINDLER & KREINDLER LLP
     750 Third Avenue
     New York, New York 10017
     Tel.: 212-687-8181
     Email: AMaloney@kreindler.com
 Plaintiffs’ Executive Committees Co-Liaison Counsel

cc:     The Honorable George B. Daniels, via ECF
        Michael Kellogg, Counsel for Kingdom of Saudi Arabia, via Electronic Mail
        All Counsel, via ECF
